Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26, 27, 41 and 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lenz et al. by (US 2002/0138133).
Regarding claim 26, Lenz et al. disclose a device capable of reducing blood flow within an aneurysm of a blood vessel, the device comprising: a first occluding device (42 - Figure 6 or 43 - Figure 7) comprising a first tubular lattice structure (as in Figure 1) having a compressed configuration for delivery through a catheter to the aneurysm and an expanded configuration (¶[0063], [0064]) in which the first occluding device is configured to be positioned within the lumen of the blood vessel across the neck of the aneurysm (capable for an aneurysm of appropriate length; ¶[0079]); and a second occluding device (40 - Figure 6 or 42 - Figure 7) comprising a second tubular lattice structure having a compressed configuration for delivery through a catheter to the aneurysm and an expanded configuration in which the second occluding device is configured to be positioned at least partially within the first occluding device such that the second lattice structure contacts an inner wall of the first lattice structure and and/or the blood vessel wall (¶[0087], [0088]; also evident from Figures 6 or 7), wherein at least one of the first lattice structure and the second lattice structure comprise a shape memory material (¶[0030], [0095]) and include one or more radiopaque markers (e.g. 70 of 75; ¶[0114], [0115]), wherein the second occluding device overlaps only a portion of the first occluding device when the second occluding device is expanded within the first occluding device (evident from Figures 6 or 7), and wherein the first occluding device has a proximal portion and a distal portion, and when the first occluding device is positioned in the blood vessel lumen, the proximal portion of the first occluding device is proximal to the aneurysm while the distal portion of the first occluding device is distal to the aneurysm (capable of this for an aneurysm of appropriate length).
Regarding claim 27, the second occluding device has a proximal portion and a distal portion, and wherein, when the second occluding device is positioned at least partially within the first occluding device, the proximal portion of the second occluding device is -2-Application No.: 16/948,329Attorney Docket No. H-KN-02025US05CON Preliminary AmendmentFortem Reference No. 121675-8092.US06 positioned distal to the proximal portion of the first occluding device and the distal portion of the second occluding device is positioned proximal to the distal portion of the first occluding device (evident from Figure 7).  
Regarding claim 41, Lenz et al. disclose a device capable of reducing blood flow within an aneurysm of a blood vessel, the device comprising: a first lattice (Figure 1) structure  (42 - Figure 6 or 43 - Figure 7) formed of first strands (12) of material, the first lattice structure having first and second end portions and an intermediate portion comprising a first length therebetween; and a second lattice (Figure 1) structure (40 - Figure 6 or 42 - Figure 7) formed of second strands (12) of material, the second lattice structure having first and second end portions and an intermediate portion comprising a second length therebetween, the second length being less than the first length (as claimed, the length of the intermediate portion of either structure can arbitrarily defined so that the second length is less than the first), wherein the second lattice structure is configured to be positioned within the first lattice structure and overlaps only a portion of the first lattice structure (evident from Figures 6 or 7), wherein at least one of the first lattice structure and the second lattice structure comprise a shape memory material (¶[0030], [0095]), wherein the device comprises a radially constrained state for delivery through an elongate shaft to the aneurysm and an expanded state (¶[0063], [0064]) in which the device is configured to be positioned within the lumen of the blood vessel across a neck of the aneurysm to substantially block blood flow into the aneurysm, and wherein, when the device is positioned within the blood vessel lumen, the first end portion of the first lattice structure is configured to be positioned proximal to the neck of the aneurysm while the second end portion of the second lattice structure is configured to be positioned distal to the neck of the aneurysm (capable of being delivered to and positioned across an aneurysm as claimed for an aneurysm of appropriate length).  
Regarding claim 45, at least some of the first and second strands comprise nitinol (¶[0030], [0095]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lenz et al. by (US 2002/0138133).
Regarding claim 44, Lenz et al. fail to disclose that the first and second lattice structures are braided.  Lenz et al. do not disclose any preference for any specific type of stent structure (e.g. braided, laser cut tube, etc.).  Lenz et al. disclose, via incorporation by reference to WO 95/31945, several embodiments of woven stents (e.g. Figure 1 of WO 95/31945).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have used woven stents for either of the Figure 6 or 7 embodiments since it has been held obvious to try using known methods for producing prior art devices with a reasonable expectation of success (MPEP 2143 (I)(E)).

Allowable Subject Matter
Claims 33-40 are allowed.  Claims 28-32, 42 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771